Exhibit 10.1 SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS SIXTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into this 23 day of March 2010, by and between Silicon Valley Bank (“Bank”) and ST. BERNARD SOFTWARE, INC., a Delaware corporation (“Borrower”) whose address is 15015 Avenue of Science, San Diego, CA 92128. Recitals A.Bank and Borrower have entered into that certain Loan and Security Agreement dated as of May 11, 2007 as amended by that certain First Amendment to Loan and Security Agreement dated as of July 9, 2007, that certain Second Amendment to Loan and Security Agreement dated as of August 13, 2007, that certain Third Amendment to Loan and Security Agreement dated as of January 25, 2008, that certain Fourth Amendment to Loan and Security Agreement dated as of July 23, 2008 and that certain Fifth Amendment to Loan and Security Agreement dated as of February 27, 2009 (as the same may from time to time be further amended, modified, supplemented or restated, the “Loan Agreement”). B.Bank has extended credit to Borrower for the purposes permitted in the Loan Agreement. C.Borrower has requested that Bank amend the Loan Agreement to (i) extend the maturity date, (ii) extend additional credit and (iii) make certain other revisions to the Loan Agreement as more fully set forth herein. D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only to the extent, in accordance with the terms, subject to the conditions and in reliance upon the representations and warranties set forth below. Agreement Now, Therefore, in consideration of the foregoing recitals and other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: 1.Definitions.Capitalized terms used but not defined in this Amendment shall have the meanings given to them in the Loan Agreement. 2.Amendments to Loan Agreement. 2.1Section 2.1.5 (Term Loans).Section 2.1.5 is amended in its entirety and replaced with the following: “2.1.5Term Loan A. (a)Term Loan A.Subject to the terms and conditions of this Agreement, Bank agrees to lend to Borrower, during the Draw Period, one term loan (“Term Loan A”) in an aggregate amount not to exceed the Term Loan A Amount.When repaid, Term Loan A may not be re-borrowed.Borrower shall use the proceeds of Term Loan A to repay Indebtedness owing from Borrower to Partners for Growth and when Term Loan A is made, Bank shall wire the proceeds thereof directly to Partners for Growth. (b)Repayment. Interest accrues from the date of Term Loan A at the rate in Section2.3(a)(ii) and is payable monthly. On the Term Loan A Maturity Date, all principal and accrued interest on Term Loan A shall be paid in full.” 2.2Section 2.1.6 (Term Loan B).
